Citation Nr: 1425872	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-36 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to February 1972 and was discharged under other than honorable conditions.  He was a member of the New Jersey Army National Guard from November 1974 to May 1975.  During this time, he had a period of active duty for training (ACDUTRA) from February 17, 1975 to May 2, 1975, and received an honorable discharge.

In a March 1994 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, determined that the character of the appellant's discharge from his period of active duty from September 1971 to February 1972 was a bar to his receipt of VA benefits stemming from such service. Other than health care under Chapter 17 of Title 38, United States Code.  38 C.F.R. § 3.12 (2013).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Philadelphia RO which denied service connection for a left ankle disability, a right leg disability, hearing loss, and tinnitus.

In April 2011, the appellant testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

In April 2013, the case was remanded to the RO via the Appeals Management Center (AMC) for additional development.  That development was completed, and the case has since been returned to the Board for appellate review.  


This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is bound to ensure compliance with remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A review of the record shows that some of the prior directives from the April 2013 remand were not completed with regard to the claims on appeal.

In the April 2013 remand, the Board noted that, during the April 2011 hearing, the appellant testified that he had recently been issued a different Social Security number.  He speculated that VA's previous inability to obtain his service treatment records for his period of ACDUTRA from February 1975 to May 1975 may have been related to the discrepancy in his Social Security numbers.  Therefore, on remand, the AOJ was directed to contact the National Personnel Records Center (NPRC) or other appropriate government records repository and request all available service treatment records pertaining to the appellant's membership in the New Jersey Army National Guard from November 1974 to May 1975.  Specifically, the AOJ was instructed to request records of any inpatient medical care at Fort Polk and Fort Jackson, where the appellant claims to have been hospitalized during basic training.

In April 2013, the AMC submitted a request to the NPRC for any active duty inpatient clinical records pertaining to leg and ankle injuries dated from January 1, 1974 to December 31, 1974 at Fort Polk, and dated from January 1, 1975 to December 31, 1974 at Fort Jackson.  In June 2013, a negative response was received from the NPRC.  On remand, the AOJ must submit another request to the NPRC for any inpatient clinical records pertaining to treatment at Fort Polk and Fort Jackson during the appellant's period of ACDUTRA from February 17, 1975 to May 2, 1975 and his active duty period of September 1971 to February 1972.  

In addition, in April 2013, the AMC sent a letter to the New Jersey State Adjutant General requesting all available service treatment records dated from November 1974 to May 1975.  In June 2013, the Adjutant General indicated that all records on file were enclosed with the response.  However, a review of the record indicated that no records were enclosed with that correspondence.  On remand, the AOJ should contact the New Jersey State Adjutant and request another copy of all available service treatment records pertaining to the appellant's National Guard service from November 1974 to May 1975.

It does appear that there are some service treatment records from the appellant's period of National Guard service associated with the record.  In April 2013, service personnel records and what appears to be some service treatment records were associated with the electronic file.  However, the scanned copies of these documents are, for the most part, illegible.  On remand, the AOJ should seek to obtain the best possible copies of these records and associate them with the record.

In addition, in the April 2013 remand, the Board noted that, during the April 2011 hearing, the appellant had testified that he received treatment for his claimed disabilities at the Philadelphia VA Medical Center (VAMC) since 1993.  Therefore, the RO/AMC was directed to undertake necessary efforts to obtain these records.  In April 2013, the AMC submitted a request for VA treatment records from the Philadelphia VAMC dated from January 1993 to September 2010.  The AMC noted that VA treatment records from the Philadelphia VAMC dated from September 2010 to April 2013 had already been associated with the record.  In an April 2013 response, the Philadelphia VAMC indicated that it had no records responsive to the AMC's request.  On remand, the AOJ must submit another request for VA treatment notes dated from January 1993 to September 2010 and from April 2013 to present.  

Further, in the April 2013 remand, the Board observed that the record reflected that the appellant was incarcerated for ten years beginning in 1980, and, during this period, he was reportedly hospitalized in Trenton, New Jersey.  The records were not associated with the record.  Therefore, the Board requested that the RO/AMC provide the appellant with the opportunity to submit an authorization necessary to obtain medical records corresponding to the period of incarceration, and to request these records after securing the necessary information from the appellant.

In April 2013, the AMC requested that the appellant submit an authorization form so that it could obtain treatment records from the appellant's period of incarceration.  However, the appellant did not respond to the request.  On remand, the AOJ should provide the appellant with another opportunity to submit an authorization for VA to obtain the identified records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ascertain if the appellant received any VA, non-VA, or other medical treatment that is not evidenced by the current record, to specifically include, but not limited to, any VA treatment records not associated with the record.

Obtain the appellant's complete VA treatment records from the Philadelphia VAMC for the period from January 1993 to the present.  Please note that the appellant recently changed his Social Security number, and the Philadelphia VAMC should conduct searches pertaining to the appellant's former and current Social Security numbers, in an effort to locate all outstanding records.  

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  

Provide the Veteran with authorization forms for the release of any identified outstanding private treatment records.  

Specifically request the appellant to provide the information and authorization necessary to obtain medical records corresponding to his 10 year period of incarceration beginning in 1980; specifically, the appellant should provide information pertinent to a hospitalization in Trenton, New Jersey, during this period of incarceration.  After securing the necessary information from the appellant, the RO/AMC should contact the appropriate repository of records and request complete clinical records corresponding to the entire period of incarceration.

Then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.

2.  Contact the NPRC, the New Jersey State Adjutant General, and any other appropriate government records repository to request all available service treatment records pertaining to the appellant's New Jersey Army National Guard service from November 1974 to May 1975.  

A specific request should also be made for records of any inpatient medical care at Fort Polk and Fort Jackson, where the appellant claims to have been hospitalized during his period of active duty from September 1971 to February 1972 and his period of active duty for training from February 17, 1975 to May 2, 1975.  In the request, note that the appellant recently changed his Social Security number, and searches conducted should pertain to the appellant's former and current Social Security numbers, in an effort to locate all outstanding records.  

Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  In the event that the AOJ is unable to obtain these records, the appellant must be notified in accordance with 38 C.F.R. § 3.159(e).

3.  A legible copy of the service personnel records and service treatment records scanned into the electronic claims file in April 2013 should be associated with the record.  If the AOJ is unable to do so, or the copies are not legible, please make a notation of that in the claims file.

4.  After completing the above actions, conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, to specifically include, but not limited to, providing the appellant with the appropriate VA examinations to determine the nature and etiology of his claimed disabilities.  

5.  When the development has been completed, the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



